ORDER
PER CURIAM:
This matter is before a full-Court panel and scheduled for oral argument.
To aid the Court in resolving these matters efficiently, each petitioner’s case will be considered separately and assigned a separate docket number. Petitioner Ri-baudo will retain docket number 06-2762. The American Legion will be assigned docket number 06-3264. The respective matters will be argued beginning at 10:00 a.m. on December 6, 2006.
Petitioner Ribaudo’s case will be argued first. Each party is allotted 30 minutes for presentation of oral argument in that matter.
The American Legion’s case will be argued thereafter. Each party is allotted 30 minutes for presentation of oral argument in that matter.
Upon consideration of the foregoing, it is
ORDERED that the petitioners’ respective matters will proceed in the manner set forth in this order.